Misrahi Realty Corp. v 18 Orchard Realty LLC (2017 NY Slip Op 01663)





Misrahi Realty Corp. v 18 Orchard Realty LLC


2017 NY Slip Op 01663


Decided on March 7, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on March 7, 2017

Acosta, J.P., Richter, Manzanet-Daniels, Gische, Webber, JJ.


3343N 653660/14

[*1] Misrahi Realty Corp., Plaintiff-Appellant,
v18 Orchard Realty LLC, Defendant-Respondent.


Amos Weinberg, Great Neck, for appellant.

Order, Supreme Court, New York County (Robert R. Reed, J.), entered on or about April 22, 2016, which denied plaintiff's motion to strike defendant's answer or, inter alia, compel defendant to respond to interrogatories, unanimously affirmed, without costs.
Supreme Court providently exercised its discretion in denying plaintiff's motion to strike the answer, since defendant's conduct was not shown to be willful, contumacious or due to bad faith (cf. Henderson-Jones v City of New York, 87 AD3d 498, 504, 505 [1st Dept 2011]). Moreover, the branch of the motion seeking to compel was properly denied based on the motion court's determination that the numerous interrogatories, with
subparts, were overbroad and burdensome (see Botsas v Grossman, 7 AD3d 654, 655 [2d Dept 2004]; Editel, New York v Liberty Studios, 162 AD2d 345, 345 [1st Dept 1990]; see also Uniform Rules for Trial Courts [22 NYCRR] § 202.70[g], Rule 11-a[a]).
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MARCH 7, 2017
CLERK